DETAILED ACTION
This action is in response to the application filed 10 October 2019, claiming benefit back to 8 July 2019.
	Claims 1 – 20 are pending and have been examined.
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 14 recites the limitation of “ displaying information regarding at least one store of the plurality of stores and the modified travelling route”, however it is unclear on what this is being displayed, as claim 11, from which it depends, provides for no hardware or computer component, much less a display.  As such, it is unclear how this limitation further limits the parent claim. 
	Claims 15 – 19 additionally recite limitations regarding ‘displaying’, and, again, it is unclear on what this is being displayed, as claim 11, from which it depends, provides for no hardware or computer component, much less a display.  As such, it is unclear how this limitation further limits the parent claim. 

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention, when the claims are taken as a whole,  is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   

Step 2A – 1: The claims recite a Judicial Exception. Exemplary independent claim 11  recites the limitations of generating a traveling route of the vehicle based on the received destination; determining at least one store of the plurality of stores that is located within a predetermined distance with respect to the generated travelling route and sells at least one item included in the received item list; and modifying the generated travelling route such that the vehicle passes through at least one store of the plurality of stores based on a location of at least one store of the plurality of stores. 
	 These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers certain methods of human activity by performance of the limitations in the mind 1,2.   The claim encompasses a user determining which stores, that carry the items that are needed to be purchased, are on route or close to the route a user is taking to arrive at a destination, and modifying their planned route to go to one or more of the stores, e.g., with a map. 

Step 2A – 2: This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Exemplary independent claim 11 recites the additional element of receiving an item list from the user, however this is recited at a high level of generality, and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  Independent claim 1 recites the additional elements of a storage configured to store map information and store information; an inputter configured to receive an input of a destination and an item list from a user, however these are recited at a high level of generality (e.g. as a general means of storing data, receiving data); and a controller,  however this is also recited at a high level of generality, and merely automates the steps. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components.
	The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception3.
	The claim is directed to the abstract idea.

The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims, and it has been held that “[i]n defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350.  )
Turning to the dependent claims, none of the claimed features of the dependent claims further limit the claimed invention in such a way to direct the claimed invention to statutory subject matter (e.g. change the scope of the claimed invention as to no longer be directed towards an abstract idea, or include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se), nor do they add limitations that, when taken as a combination, result in the claim as a whole amounting to significantly more than the judicial exception. In respect to exemplary dependent claims 12 – 20:
Claims 12 and 13 merely further describes the determination of the stores by collecting and analyzing additional information;
Claims 14, 16, 17, and 18 merely describe displaying resultant data on an unknown display;
Claim 15 merely describes additional mental steps of estimating arrival times and displaying the resultant data on an unknown display;
Claim 19 recites additional data collecting steps and mental processes of modifying a route that has been displayed on an unknown display;
Claim 20 recites additional certain methods of human activity of receiving payment information. 

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claims 11 – 20 do not contain any additional elements or combination of elements in the claims other than the abstract idea per se, and, in respect to claims 1 – 10, the additional elements or combination of elements in the claims other than the abstract idea per se [e.g. storage, an inputter, a controller] amount to no more than  mere instructions to implement the idea on a computer, or the recitation of generic computer structure that serves to perform generic computer functions previously known to the industry4  [e.g. performing repetitive calculations;  receiving, processing, and storing data; electronically scanning or extracting data from a physical document;  electronic recordkeeping;  automating mental tasks;  receiving or transmitting data over a network, e.g., using the Internet to gather data] . 
Applicant’s specification, at, e.g., paragraphs [0052] – [0069], provides evidence of generic computer hardware performing generic, well-known, computer functions. 

Viewed as a whole, these additional claim elements, both individually and in combination, do not provide meaningful limitations to transform the above identified abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more (e.g. improvements to another technology or technical fields, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment) than the abstract idea itself.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation5.
Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, 573 U.S. No. 13–298.            
           

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 5, 9, 10, and 11, 13, 14, 15, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Nallu et al. (U.S. 2013/0253832, hereinafter Nallu). 

In respect to claim 1, Nallu discloses a vehicle comprising:
	a storage configured to store map information and store information (see at least [0057] FIG. 5 is a block diagram illustrating shopping modules 434, according to an example embodiment. In this example, the shopping modules 434 can include a routing module 505, a user profile module 510, a mapping engine 520... see further [0040] FIG. 11 is a block diagram depicting a system 100B for providing a network-based navigated shopping service. The system 100B can include a vehicle 150, a user 110, a network-based navigated shopping service system 120 (also referred to as network-based shopping system 120), a merchant 130, and a network-based payment service 140. In an example, the user 110 can connect to the network-based shopping system 120 via a mobile device 115A (e.g., smart phone, PDA, laptop, or similar mobile electronic device capable of some form of data connectivity). In another example, a user, such as user 110, can be within a vehicle 150 and connect to the network-based navigated shopping system 125 via a mobile device 115B. In certain examples, the mobile device 115B can include an in-vehicle programmable navigation system.);
	an inputter configured to receive an input of a destination and an item list from a user (see at least [0027] ...In yet another example, the systems and methods can provide a navigated shopping service allowing a user to use a location-aware mobile device to shop en route to a desired destination. In an example, the navigated shopping service can work in coordination with registered merchants to provide convenient access to items on a user's shopping list with minimal disruption or deviation from a planned route; see further [0072] FIG. 12 is a flowchart illustrating a method 1200 for navigated shopping, according to an example embodiment. In an example, the method 1200 can include operations such as: creating a shopping list at operation 1205, selecting items at operation 1210, entering a destination at operation 1215, selecting items for purchase at operation 1225...; see further [0073] In an example, the method 1200 can begin at operation 1205 with a user creating a wish or shopping list via mobile device 115. In another example, the user can create a shopping list via a web browser running on client machine 410... see further [0074] At operation 1215, the method 1200 can continue with the user entering a destination into the mobile device 115 in order to obtain a navigation route (refer to FIG. 12 for an example route display on a mobile device, such as mobile device 115). The operations in method 1200 do not necessarily need to be performed in the illustrated order. For example, the user can enter a destination at operation 1215 prior to selecting items from a shopping list at operation 1210), and
	a controller configured to:
	generate a traveling route of the vehicle based on the stored map information and the received destination (see at least [0029] Consistent with some embodiments of the invention, a web-based search engine processes search queries and returns, to a requesting client computing device, search results that are arranged based at least in part on the travel time required to travel from a first location (e.g., the user's current location) to the location of a store at which a product or service associated with a search result is being offered. Accordingly, the search results may be presented such that the closest store (in terms of travel time) that is offering a product satisfying the search query is presented first in the list of search results. With some embodiments, the user can toggle the presentation of search results between distance and time, such that the search results can be ordered based on distance (e.g., the geodesic distance, or distance as the crow flies) or, the more practical and useful measure, based on the travel time required to travel between the location of the user and the location of the store offering the product or service presented in a search result. With some embodiments, the user can specify a mode of transportation (e.g., walking, biking, automobile,
public transportation, etc.) and the travel time will be derived based on the routes available when travelling via the selected mode. With some embodiments, various filtering criteria may be applied. For example, the user may request that only search results satisfying the query and associated with a store that is within a predefined travel time, or distance, be presented. Similarly, a user may select one or more specific stores (e.g., Apple® Store, Best Buy®, Walmart®, and so forth) to see only search results showing products/services being offered by those stores; see further [0075] At operation 1220, the method 1200 can optionally continue with the navigation route being displayed for review on the mobile device 115. In certain examples, the items selected at operation 1210 can also be displayed if available from merchants along the navigation route); and
	determine at least one store of a plurality of stores that is located within a predetermined distance with respect to the generated travelling route and sells at least one item included in the received item list ( see at least [0076] At operation 1225, the method 1200 can continue with the user selecting items for purchase during the planned trip via the mobile device 115. Item selection can occur via a touch screen interface on the mobile device 115 (if available), with the user selecting items displayed on the map display. In another example, the mobile device 115 can display a list view of the items available at merchant locations within a pre-defined distance from the navigation route. In an example, the display of available items can change in real time based on actual location (route taken) and available inventory from merchant locations. For example, if the user deviates from the planned navigation route, the network based navigated shopping system 125 can recalculate the available items from merchants within a certain distance of the new route or current location), 
	wherein the controller is further configured to modify the generated travelling route such that the vehicle passes through at least one store of the plurality of stores based on a location of at least one store of the plurality of stores (see at least [0081] In an example, the method 1300 can begin at operation 1305 with the networked system 402 receiving a list of items for purchase via the navigated shopping service. At operation 1310, the method 1300 can continue with the networked system 402 receiving a desired route from a client machine, such as client machine 412. In an example, instead of a route, the networked system 402 can receive a desired destination, and the networked system 402 can develop the route (such as via the routing module 505).

In respect to claim 3, Nallu discloses the vehicle of claim 1, wherein, when the items included in the received item list includes a predetermined item, the controller is configured to determine a store of the plurality of stores that is located closest to the received destination (see at least [0031] For instance, with some embodiments, a user may simply select a location on a map (using a pointing device, such as a mouse, or a finger or stylus with a touch screen display) to indicate his current location, or a location at which the user will be at some future time and from which the distance or travel time to another locations should be derived. With some embodiments, the user may define a circular region by simply dragging his or her finger or stylus ( or taking a similar action with a pointing device) to specify a diameter, or radius, of a circle making up a circular region (see example illustrated in FIG. 8) from which search results should be presented. In other embodiments, the user may simply draw any closed shape to specify the region to be searched for local results. In yet other embodiments, the user may trace or highlight a specific road or set of roads that comprise a route that the user frequently travels. This route can then be used to identify stores associated with search results, such that those stores closest in distance or travel time to any point along the route can be presented; see further [0033] With some embodiments, the search results may be presented via a multi-axis table, with each axis representing a single attribute of interest. For example, with some embodiments, the search results may be represented as graphics or icons presented along an X and Y axis with the X axis representing distance or travel time, and the Y axis representing price (see example user interface of FIG. 9). With such an embodiment, the user can very quickly get a sense of which local store is both closest (in distance and/or travel time), and has a product at a reasonable price relative to other stores. Other beneficial aspects of the embodiments of the present invention will be readily apparent from the description of the figures that follows).

In respect to claim 4, Nallu discloses the vehicle of claim 1, wherein the vehicle further comprises: a display configured to display information regarding at least one store of the plurality of stores and the modified travelling route (see at least [0081] In an example, the method 1300 can begin at operation 1305 with the networked system 402 receiving a list of items for purchase via the navigated shopping service. At operation 1310, the method 1300 can continue with the networked system 402 receiving a desired route from a client machine, such as client machine 412. In an example, instead of a route, the networked system 402 can receive a desired destination, and the networked system 402 can develop the route (such as via the routing module 505).

In respect to claim 5, Nallu discloses the vehicle of claim 4, wherein the controller is configured to: determine an expected arrival time at the destination by passing through at least one store of the plurality of stores; and display, on the display, a first store of the plurality of stores first when a first expected arrival time at the destination by passing through the first store of the plurality of stores is less than a second expected arrival time at the destination by passing through a second store of the plurality of stores (see at least [0029] Consistent with some embodiments of the invention, a web-based search engine processes search queries and returns, to a requesting client computing device, search results that are arranged based at least in part on the travel time required to travel from a first location (e.g., the user's current location) to the location of a store at which a product or service associated with a search result is being offered. Accordingly, the search results may be presented such that the closest store (in terms of travel time) that is offering a product satisfying the search query is presented first in the list of search results).

In respect to claim 9, Nallu discloses the vehicle of clam 1, wherein: the inputter is configured to receive a selection of at least one store of the plurality of stores from the user, and the controller is configured to modify the generated travelling route such that the vehicle passes through at least one store of the plurality of stores based on locations of at least one store of the plurality of stores. ( see at least [0081] In an exan1ple, the method 1300 can begin at operation 1305 with the networked system 402 receiving a list of items for purchase via the navigated shopping service. At operation 1310, the method 1300 can continue with the networked system 402 receiving a desired route from a client machine, such as client machine 412. In an example, instead of a route, the networked system 402 can receive a desired destination, and the networked system 402 can develop the route (such as via the routing module 505); see further [0098] FIG. 18 is a diagran1 depicting a location-based service operating on a client device, according to an example embodiment. FIG. 18 illustrates the mobile device 115, (also illustrated in FIG. 17) in which a map depicting a location of mobile device 115 and listings located within a radius 1706 of the mobile device 115 are shown on a display screen area 1702 of the mobile device 115. In the example embodiment of FIG. 18, a user may select one of the listings 1708 displayed on the map by, for example, using a touch-based gesture to select an icon representing the listing, such as listing 1708A). 

In respect to claim 10, Nallu discloses the vehicle of claim 1, wherein the in putter is configured to receive payment information to pay for at least one item included in the item list in at least one store of the plurality of stores (see at least [0072] FIG. 12 is a flowchart illustrating a method 1200 for navigated shopping, according to an example embodiment. In an example, the method 1200 can include operations such as: creating a shopping list at operation 1205, selecting items at operation 1210, entering a destination at operation 1215, selecting items for purchase at operation 1225, authorizing payment for selected items at operation 1235, receiving a receipt for selected items at operation 1240 and receiving purchased items from merchant locations at operation 1245. Optionally, the method 1200 can also include operations such as: reviewing route at operation 1220 and selecting purchase options at operation 1230. In an example, the method 1200 is performed via a mobile device, such as mobile device 115).

Claims 11, 13, 14, 15, 19, and 20 recite a method reciting substantially similar limitations to those found in claims 1, 3, 4, 5, 9, and 10, and are rejected using the same rationale. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nallu et al. (U.S. 2013/0253832, hereinafter Nallu), in view of Lin et al. (U.S. 2010/00082447, hereinafter Lin).

In respect to claim 2, Nallu discloses the vehicle of claim 1 (see Id.), and while Nallu discloses  with some embodiments, the search results may be shown in a simple list, with each individual result including any one or more of: a price at which a product or service is being offered; a store name (virtual online, or physical, e.g., local brick and mortar); a brief description of the product or service being offered; a physical distance from a user's location to the store at which the product or service is being offered; a link to share the listing with someone; a link to a map showing directions from the user's current location, or some user-specified location, to the store; a travel time indicating how long (in time) it would take the user to travel via a particular mode to the location of the store at which the product is being offered; and a quantity of a product being offered at the store. With some embodiments, search results for online virtual stores are shown separately from the search results for locally available products and/or services, while in some embodiments, the search results are intermingled, and/ or arranged according to some other specific aspect or attribute, such as price. With some embodiments, a user may filter the search results to only view products and/or services: located at stores within a threshold distance; located at stores within a threshold travel time (where the mode of travel can be specified), that have prices that are less than, or exceed, some threshold price, and so forth.  With some embodiments, the search results may be presented via a multi-axis table, with each axis representing a single attribute of interest. For example, with some embodiments, the search results may be represented as graphics or icons presented along an X and Y axis with the X axis representing distance or travel time, and the Y axis representing price (see example user interface of FIG. 9). With such an embodiment, the user can very quickly get a sense of which local store is both closest (in distance and/or travel time), and has a product at a reasonable price relative to other stores (see at least [0032] - [0033]), it may not explicitly disclose  wherein the controller is configured to: determine at least one store of the plurality of stores that sells all of the items included in the received item list; determine a total price of all the items sold by each store of the plurality of stores; and determine a store of the plurality of stores in which the total price of all the items is cheapest.
	Analogous art Lin discloses wherein the controller is configured to: determine at least one store of the plurality of stores that sells all of the items included in the received item list; determine a total price of all the items sold by each store of the plurality of stores; and  determine a store of the plurality of stores in which the total price of all the items is cheapest (see at least [0106] Turning now to FIGS. 17 through 20, various product information services of the device 10 are shown in accordance with embodiments. Specifically, methods of bargain hunting for items in the shopping list are shown. The electronic device 10 may facilitate bargain hunting by allowing the user to search one or more retailers to obtain pricing information for each item in the shopping list. This information may then be presented to the user so that the user may make an informed decision regarding which retailer or retailers to visit to acquire the items on the list. Furthermore, embodiments may include any form of data presentation that helps a user to make an informed shopping decision. For example, the electronic device 10 may present the prices for individual products at a specific retailer, the total price for all of the products on the shopping list at a specific retailer, the travel distance to a retailer, the number of items that a retailer carries, special offers available through a retailer, the address or telephone number of a retailer, store hours, etc.; see further [0111] In addition to obtaining pricing information, the data manager 92 may also derive secondary information, such as the total price for all of the items in the list at each retailer and/or the travel distance to the retailer, for example. The data manager may then send some or all of this information to the electronic device 10. In some embodiments, the data manager 92 may send only information pertaining to a limited number of retailers. For example, the data manager 92 may select retailers based on proximity to the user, lowest total price, availability of the greatest number of items on the user's shopping list, or other useful criteria, such as user preferences. Furthermore, user preferences may be provided by the user, or the data manager 92 or device 10 may include software designed to "learn" user preferences based on past product queries or online purchases, for example. Based on of these criteria or combinations thereof, the data manager 92 may then send only the most relevant retailer information back to the electronic device 10).
	It would have been obvious to one of ordinary skill in the art to include in the filtering of stores that have prices that are less than, or exceed, some threshold price of Nallu the determining which store that carries the items on the shopping list is the cheapest as taught by Lin since the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that it would produce a predictable result of permitting a user to determine the lowest price and most convenient retailer at which to shop. 

In respect to claim 6, Nallu discloses the vehicle of claim 4 (see Id.), while Nallu discloses  with some embodiments, the search results may be shown in a simple list, with each individual result including any one or more of: a price at which a product or service is being offered; a store name (virtual online, or physical, e.g., local brick and mortar); a brief description of the product or service being offered; a physical distance from a user's location to the store at which the product or service is being offered; a link to share the listing with someone; a link to a map showing directions from the user's current location, or some user-specified location, to the store; a travel time indicating how long (in time) it would take the user to travel via a particular mode to the location of the store at which the product is being offered; and a quantity of a product being offered at the store. With some embodiments, search results for online virtual stores are shown separately from the search results for locally available products and/or services, while in some embodiments, the search results are intermingled, and/ or arranged according to some other specific aspect or attribute, such as price. With some embodiments, a user may filter the search results to only view products and/or services: located at stores within a threshold distance; located at stores within a threshold travel time (where the mode of travel can be specified), that have prices that are less than, or exceed, some threshold price, and so forth (see at least [0032]), it may not explicitly disclose wherein the controller is configured to: display, on the display, the first store of the plurality of stores first when the first store of the plurality of stores sells a large number of types of items than the second store of the plurality of stores with respect to the items included in the received item list. 
	Analogous art Lin discloses wherein the controller is configured to: display, on the display, the first store of the plurality of stores first when the first store of the plurality of stores sells a large number of types of items than the second store of the plurality of stores with respect to the items included in the received item list (see at least [0106] Turning now to FIGS. 17 through 20, various product
information services of the device 10 are shown in accordance with embodiments. Specifically, methods of bargain hunting for items in the shopping list are shown. The electronic device 10 may facilitate bargain hunting by allowing the user to search one or more retailers to obtain pricing information for each item in the shopping list. This information may then be presented to the user so that the user may make an informed decision regarding which retailer or retailers to visit to acquire the items on the list. Furthermore, embodiments may include any form of data presentation that helps a user to make an informed shopping decision. For example, the electronic device 10 may present the prices for individual products at a specific retailer, the total price for all of the products on the shopping list at a specific retailer, the travel distance to a retailer, the number of items that a retailer carries, special offers available through a retailer, the address
or telephone number of a retailer, store hours, etc.). 
It would have been obvious to one of ordinary skill in the art to include in the filtering of stores by user preferences of Nallu the displaying of the store which sells the most of the items on a user’s shopping list as taught by Lin since the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that it would produce a predictable result of permitting a user to determine the most convenient retailer at which to shop. 

Claims 12 and 16 recite a method reciting substantially similar limitations to those found in 2 and 6, and are rejected using the same rationale. 


Claims 7, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nallu et al. (U.S. 2013/0253832, hereinafter Nallu), in view of Pugh et al. (U.S. 2016/0171592, hereinafter Pugh).

In respect to claim 7, Nallu discloses the vehicle of claim 4 (see Id.), and while Nallu discloses a storing and displaying a shopping list of items (see claim 1), it may not explicitly disclose the storage is configured to store a list of recommended items based on the destination, and the controller is configured to display, on the display, the stored list of recommended items based on the received destination.
	Analogous art Pugh discloses the storage is configured to store a list of recommended items based on the destination, and the controller is configured to display, on the display, the stored list of recommended items based on the received destination (see at least [0141] In embodiments which include the customer shopping list database 518, for example, the processor 50 is illustratively operable at step 826 to access the database 518 to determine whether the identified customer has any items stored therein. If so, the processor 50 is illustratively operable at step 826 to compare the items in the customer's shopping list stored in the database 518 with product location information in the store location data 514 and determine one or more routes from the customer's present location to the customer's destination (or one or more customer destinations as determined or predicted by the processor 50) via which the customer may collect the items in the customer's shopping list. In some embodiments, the one or more such routes may include a most efficient route which is estimated by the processor 50 to minimize shopping time. Other route strategies may be alternatively or additionally determined by the processor 50. In some such embodiments and/or in embodiments which do not include the customer shopping list database 518, the processor 50 may be operable at step 826 to compare items in the customer's purchase history 508 with product location information in the store location data 514, to determine one or more recommended items located between the customer's present location and the customer's destination (or one or more customer destinations as determined or predicted by the processor 50) that the customer may need or find useful and determine one or more routes from the customer's present location to the customer's destination via which the customer may collect such one or more recommended items).
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the storing and displaying of a list of recommended items of Pugh with the stored and displayed list of items in Nallu. 
Thus, the simple combination of one known element with another producing a predictable result of storing and displaying any shopping lists, regardless of the label or the source of the list,  renders the claim obvious. 
	
In respect to claim 8, Nallu discloses the vehicle of claim 4 (see Id.), and while Nallu discloses a storing and displaying a shopping list of items (see claim 1), it may not explicitly disclose the storage is configured to store a list of recommended items based on an item purchase history of the user, and the controller is configured to display, on the display, the stored list of recommended items. 
	Analogous art Pugh discloses wherein the storage is configured to store a list of recommended items based on an item purchase history of the user, and the controller is configured to display, on the display, the stored list of recommended items. (see at least [0141] In embodiments which include the customer shopping list database 518, for example, the processor 50 is illustratively operable at step 826 to access the database 518 to determine whether the identified customer has any items stored therein. If so, the processor 50 is illustratively operable at step 826 to compare the items in the customer's shopping list stored in the database 518 with product location information in the store location data 514 and determine one or more routes from the customer's present location to the customer's destination (or one or more customer destinations as determined or predicted by the processor 50) via which the customer may collect the items in the customer's shopping list. In some embodiments, the one or more such routes may include a most efficient route which is estimated by the processor 50 to minimize shopping time. Other route strategies may be alternatively or additionally determined by the processor 50. In some such embodiments and/or in embodiments which do not include the customer shopping list database 518, the processor 50 may be operable at step 826 to compare items in the customer's purchase history 508 with product location information in the store location data 514, to determine one or more recommended items located between the customer's present location and the customer's destination (or one or more customer destinations as determined or predicted by the processor 50) that the customer may need or find useful and determine one or more routes from the customer's present location to the customer's destination via which the customer may collect such one or more recommended items).
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the storing and displaying of a list of recommended items of Pugh with the stored and displayed list of items in Nallu. 
Thus, the simple combination of one known element with another producing a predictable result of storing and displaying any shopping lists, regardless of the label or the source of the list,  renders the claim obvious. 

Claims 17 and 18 recite a method reciting substantially similar limitations to those found in 7 and 8, and are rejected using the same rationale. 

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Maass; Jorge Arturo (US 20130297443 A1), which discloses a transaction arbiter system and method;
Nallu; Praveen et al. (US 20140358724 A1), which discloses systems and methods for in-vehicle navigated shopping; 
Rosenblatt; Michael et al. (US 20100082455 A1), which discloses real-time bargain hunting; 
Ford; Rachel Louise et al. (US 20170032290 A1), which discloses personalized shopping and routing; 
Chaganti; Sai Sudha Venkata et al. (US 20190188772 A1), which discloses a method and system for real-time navigational guidance and purchase recommendations. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        






	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(a)(2) II. C. Managing Personal Behavior or Relationships or Interactions Between People; and MPEP 2106.04(a)(2) III. A. – In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions
        
        2 See additionally Electric Power Group v Alstom S.A.  No. 2015-1778 (Fed. Cir. 1 August 2016), which stated: Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1372 (Fed. Cir. 2003). Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972). And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014).
        
        3 See MPEP 2106.04(d). 
        4 “It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)”. Id, pages 10-11.  “Likewise, the server fails to add an inventive concept because it is simply a generic computer that “administer[ s]” digital images using a known “arbitrary data bank system.” Id. at col. 5 ll. 45–46. But “[f]or the role of a computer in a computer-implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of ‘well-understood, routine, [and] conventional activities previously known to the industry.’” Content Extraction, 776 F.3d at 1347–48 (quoting Alice, 134 S. Ct at 2359). “These steps fall squarely within our precedent finding generic computer components insufficient to add an inventive concept to an otherwise abstract idea. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a ‘communications controller’ and a ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”); Content Extraction, 776 F.3d at 1345, 1348 (“storing information” into memory, and using a computer to “translate the shapes on a physical page into typeface characters,” insufficient confer patent eligibility); Mortg. Grader, 811 F.3d at 1324–25 (generic computer components such as an “interface,” “network,” and “database,” fail to satisfy the inventive concept requirement); Intellectual Ventures I, 792 F.3d at 1368 (a “database” and “a communication medium” “are all generic computer elements”); BuySAFE v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”)”. TLI Communications LLC v. AV Automotive L.L.C., (No. 15-1372, (Fed. Cir. May 17, 2016)), at *12-13
        
        5 “Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted))”. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 U.S.P.Q.2d 1636 (Fed. Cir. 2015).